DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/27/2020 has been entered.  Claims 7-8 and 20-21 have been canceled.  Applicant’s amendment and corresponding arguments, see Pages 11-13 and 15-16, with respect to claims 1, 18 and 24 have been fully considered and are persuasive.  Applicant’s amendment the Specification have overcome each and every objection set forth in the non-Final Office Action previous mailed on 8/21/2020.

Allowable Subject Matter
Claims 1-6, 18-19 and 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable requiring in the method:
“…curing the vacuum bag material within the cavity, wherein the curing forms the reusable vacuum bag, wherein the reusable vacuum bag has a bottom surface pattern and a pair of pads between which the bottom surface pattern is laterally arranged upon completion of the curing, wherein the pads have rectangular profiles with individual pad thicknesses that are larger than a thickness of directly adjoining portions of the reusable vacuum bag, and wherein the directly adjoining portions are continuous from each of the pads to the pattern; 
removing the reusable vacuum bag from the mold; and 
after the removing and the curing, installing a vacuum port and a sensor respectively and directly on the pads, wherein the vacuum port extends completely through a corresponding one of the pads.”
While claim 18 is allowable for requiring in the method:
“…wherein the bottom plate has a bottom plate protrusion protruding upward from a top surface of the bottom plate, wherein the bottom plate protrusion has a profile matching that of the recess, except for the seal protrusion, and wherein the seal protrusion directly contacts and spaces the inner and outer portions from the top surface…”
meaning the layout or surface of the cavity mold plates correspond to the bottom surface pattern of the reusable vacuum bag and curing therein integrates a pad for mounting port/sensor thereafter.  While the use of molds to form reusable vacuum bags is known in the art, the prior art neither teaches nor suggests the use of complementary mold plates that define the bottom surface pattern of a reusable vacuum bag.
The closest prior art of record, Lauzon (US 2017/0225409 A1), discloses a method (paragraphs 0005-0009) comprising: providing a mold (160 in Figure 3) defining a cavity with a layout of a reusable vacuum bag (paragraphs 0018, 0040; the flexible element is a reusable vacuum bag); adding a vacuum bag material (paragraphs 0032-0035; liquid material is silicone) to the cavity; curing the vacuum bag material within the cavity (paragraph 0035; the liquid material is cured to form the object), wherein the curing forms the reusable vacuum bag (paragraph 0035; the liquid material is cured to form the object); and removing the reusable vacuum bag from the mold (paragraph 0036; object is disengaged from the mold).  However, 
Another prior art, Rydin (US 2008/0211130 A1), is referenced for disclosing forming a reusable vacuum bag (20 in Figure 5) having one or more components (articles 21) incorporated into the bag.  The components may be sensors or ports (Paragraph 0052) and can be incorporated on the working surface of the bag prior to or after application of the liquid material making up the bag (Paragraph 0051).
Applicant argues, see Pages 12-13, one of ordinary skill in the art would not look to Rydin cure the deficiencies of Lauzon as Rydin calls for the sensor/port to be installed during solidifying of the vacuum bag material and not after, as claimed in the current application.  Applicant further points out the result would be a region of the vacuum bag having a significant increase in thickness; therein contrasting against Applicant’s invention which purports to provide a the benefit of a substantially uniform thickness during formation (paragraph 0036 of the Instant Specification).  Examiner agrees.  While Rydin discloses the components are incorporated into and during formation of the vacuum bag, one of ordinary skill in the art would not necessarily look to Rydin to suggest integrating a padded area into the vacuum bag for installation of a port/sensor thereafter.  Rydin pertains to forming a reusable vacuum bag on a mold surface, however, the forming is by means of spraying a material onto the mold surface (claim 23).  One of ordinary skill in the art would not look to Rydin to supplement the use of complementary mold plates that define the bottom surface pattern of a reusable vacuum bag.  As disclosed by Applicant, the use of mold plates that define the bottom surface 
Claims 2-6 and 30-31 are allowable at least for depending on claim 1, while claims 19 and 22-23 are allowable at least for depending on claim 18.
Claim 24 is allowable for requiring in the method:
“…wherein the mold cavity defines a layout of a vacuum seal and a layout of a vacuum track, such that the vacuum bag is formed with the vacuum seal and the vacuum track integrated into the vacuum bag,…
…wherein the vacuum track corresponds to a recess in a bottom of the vacuum bag and collapses during the vacuum sealing, such that a top surface of the recess comes into direct contact with the bottom plate during the vacuum sealing.”
meaning the layout or surface of the cavity mold corresponds to the vacuum track of the vacuum bag being formed and becomes integrated with the vacuum bag therein.
	As discussed above, Lauzon discloses forming a vacuum bag from a vacuum bag material (paragraphs 0032-0035), wherein the forming comprises adding the vacuum bag material into a mold cavity (Figure 6, paragraph 0033) and curing the vacuum bag material in the mold cavity (paragraph 0035) while the mold cavity is sealed.  However, Lauzon fails to teach or suggest the layout or surface of the cavity mold corresponds to the vacuum track of the vacuum bag being formed and becomes integrated with the vacuum bag therein.
	Ross (US 2010/0112117 A1) is referenced for disclosing forming a reusable vacuum bag comprising an integrated vacuum seal (sealing apparatus 32, 34; paragraph 0036, sealing apparatus is attached to or integral with the sheet 22) and a layout of a vacuum track (surface 
Claims 25-29 and 32-33 are allowable at least for depending on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748